TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00771-CV


                                  George Kuipers, Appellant

                                              v.

                                   State of Texas, Appellee


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-18-002766, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant George Kuipers has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: April 26, 2019